UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 7, 2013 (March 1, 2013) AVRA Surgical Robotics, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52330 32-2277305 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) c/o Stamell & Schager, LLP, 1 Liberty Plaza 35th Floor, New York, NY 10006 (Address of Principal Executive Offices) (212) 566-4047 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement. The information set forth in Item 5.02 below is incorporated herein by reference. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 1, 2013 (the “Effective Date”), Bernd Gombert notified AVRA Surgical Robotics, Inc. (the “Company”) of his resignation as of the Effective Date from the offices of Executive Vice President and Chief Scientist and Technical Officer of the Company, and the termination of his employment agreement with the Company dated August 2, 2012, alleging non-payment of salary. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. AVRA SURGICAL ROBOTICS, INC. Date:March 7, 2013 By: /s/ Barry F. Cohen Barry F. Cohen, Chief Executive Officer 3
